Title: To Alexander Hamilton from James A. Bayard, 12 April 1802
From: Bayard, James A.
To: Hamilton, Alexander


Washington 12th April 1802
Dear Sir
The apprehensions you appear to entertain of the effect of the intrigues of a certain person, if you will take my word for it are wholly without ground. I[n] fact little had been attempted & nothing accomplished. I answer only for the time present because I believe the Gentleman is waiting to see the result of the new state of things more completely developed, before he decides upon the Course he will pursue. The apparition in the afterpiece was not unexpected; but the toast was. An intimation was given that if he was sensible of no impropriety in being our guest upon the occasion, his company would be very acceptable. Our calculation was that he had less chance of gaining than of losing by accepting the invitation. We knew the impression which the coincidence of circumstances would make upon a certain great personage; how readily that impression would be communicated to the proud & aspiring Lords of the Ancient Dominion, & we have not been mistaken as to the jealousy we expected it would excite thro’ the Party. Be assured the apparition was much less frightful to those who saw it, than to many who heard of the place where it appeared. The toast was indiscreet & extremely well calculated to answer our views. It will not be an easy task to impose upon the Fœderalists here, united & communicative as they are at present. And you may rely that no eagerness to recover lost power will betray them into any doctrines or compromises repugnant or dangerous to their former principles. We shall probably pay more attention to public opinion than we have heretofore done, & take more pains not merely to do right things, but to do them in an acceptable manner. I perfectly agree in opinion with you as to the propriety of the proposed amendments to the constitution. They are recommended strongly by both reason & experience. You have seen the patchwork offered to us as a new judicial system. The whole is designed to cover one object which the party consider it necessary to accomplish—The postponement of the next session of the Supreme Court to Feby following. They mean to give to the repealing act its full effect before the Judges of the Supreme Court are allowed to assemble. Have you thought of the steps which our Party ought to pursue on this subject. There will be a meeting to concert an uniform plan of acting or acquiescing before Congress adjourns, to be recommended in the manner which shall be thought adviseable. We beg your opinion. You know the value we set upon it, & the influence it will have on our determination. A joint Committee of the two Houses have agreed upon Monday the 26th of the present Month as the day of adjournment.
Yours
J A Bayard.
